ORDER

PER CURIAM:
AND NOW, this 22nd day of May, 2000, Steven F. Herron having been suspended from the practice of law in the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated December 7, 1999; the said Steven F. Herron having been directed on March 23, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Steven F. Herron is suspended from the practice of law in this Commonwealth for a period of three months, to run consecutively to the one-year suspension imposed by Orders of this Court entered on December 18, 1995, and January 3,1997, at Nos. 150 and 275 Disciplinary Dkt. No. 3, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.